DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 12/22/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 103(a) rejections of claims 1-3, 5-7, 9, 11-14, and 21-25 over Van Der Beek et al., Dybing, Hall et al., and McClain et al. have been withdrawn; and (2) the 35 U.S.C. 103(a) rejections of claims 15-17 over Van Der Beek et al., Dybing, Hall et al., McClain et al., and Pijls have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-3, 5-7, 9, 11-17, and 21-25
Withdrawn claims: None
Previously cancelled claims: 4, 8, 10, and 18-20
Newly cancelled claims: None
Amended claims: 1 and 22
New claims: None
Claims currently under consideration: 1-3, 5-7, 9, 11-17, and 21-25
Currently rejected claims: None
Allowed claims: 1-3, 5-7, 9, 11-17, and 21-25

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: The claims as presently amended, explicitly requiring the inline mixer to exert tangential shear, is considered to distinguish the claimed process from the prior art. Since the previous claim rejections relied on the instruction in Dybing that homogenizers and inline mixers are interchangeable ([0061]) but Applicant has shown a difference between the type of force exerted by the two types of mixers and a consequent difference in the size of lipid globules (Applicant’s Remarks, p. 8, ¶2), the presently-claimed methods requiring the exertion of a tangential shear are considered to be non-obvious over the prior art and are consequently patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793